                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

VICTORIA CHEATHAM,                           )
                                             )
             Plaintiff,                      )
                                             )
VS.                                          )
                                             )             CIVIL ACTION NO.
MARK TOMASSETTI and SWIFT                    )
TRANSPORTATION COMPANY OF                    )             3:21-CV-0493-G
ARIZONA, LLC,                                )
                                             )
             Defendants.                     )




                    MEMORANDUM OPINION AND ORDER

      Before the court is the motion of the plaintiff Victoria Cheatham

(“Cheatham”) to remand this case to the state court from which it was previously

removed (docket entry 13). For the reasons stated below, the motion is granted.

                                  I. BACKGROUND

      On January 5, 2021, Cheatham commenced this action against the defendants

Mark Tomassetti (“Tomassetti”) and Swift Transportation Company of Arizona, LLC

(“Swift Transportation”) in the 101st Judicial District Court of Dallas County, Texas.

See generally Plaintiff’s Original Petition, attached to Notice of Removal (“Notice”)

(docket entry 1), Exhibit A, Defendant Mark Tomassetti’s Index of Documents

Pursuant to LR 81.1 (“Notice Index”), as Exhibit 1. On February 2, 2021, Cheatham
effected service on both defendants. See Return of Service (Tomassetti), attached to

Notice Index as Exhibit 9; Return of Service (Swift Transportation), attached to

Notice Index as Exhibit 11.

      On February 18, 2021, Tomassetti filed his answer. See generally Defendant

Mark Tomassetti’s Original Answer, attached to Notice Index as Exhibit 10. On

February 22, 2021, Swift Transportation filed its answer. See generally Defendant

Swift Transportation Company of Arizona, LLC’s Original Answer, attached to Notice

Index as Exhibit 12.

      On March 4, 2021, Tomassetti timely removed the case to this court on the

basis of diversity of citizenship. See generally Notice. On March 9, 2021, the court

ordered Tomassetti to show cause as to why he failed to join Swift Transportation in

his removal of this case and why this case should not be remanded to the state court

from which it was removed. See Order (docket entry 5). Swift Transportation then

filed its consent to removal that same day. See Written Notice of Consent (docket

entry 6).

      On March 17, 2021, the defendants responded to the court’s show cause

order. See generally Defendants’ Response to Show Cause Order (docket entry 10);

see also id. at 3 (“Defendants’ counsel’s omission of Swift Transportation from the

removal documents was merely a clerical error and is not the type of defect that

warrants remand.”).



                                         -2-
      On April 5, 2021, Cheatham moved to remand this case to the state court

from which it was removed, arguing that removal was improper because Swift

Transportation failed to timely consent to Tomassetti’s removal of this case. See

generally Plaintiff Victoria Cheatham’s Motion to Remand (“Motion”) (docket entry

13). The defendants contend that “[d]efendants’ counsel’s clerical error mistakenly

leaving off Swift Transportation of Mark Tomassetti’s Notice of Removal does not

prohibit Swift Transportation’s implied consent to the removal.” Defendants’

Response to Plaintiff’s Motion to Remand (docket entry 14) at 2. The defendants

further assert that “Swift Transportation was properly removed on March 4, 2021

when Mark Tomassetti filed his Notice of Removal. A written notice for consent was

not needed from Swift Transportation due to the fact that both Swift Transportation

and Mark Tomassetti are represented by the same counsel at Mayer LLP.” Id. at 3.

The motion is now ripe for decision.

                                     II. ANALYSIS

                                   A. Legal Standard

      28 U.S.C. § 1441(a) permits the removal of “any civil action brought in a

[s]tate court of which the district courts of the United States have original

jurisdiction . . . .” 28 U.S.C. § 1441(a). The statute allows a defendant to “remove a

state court action to federal court only if the action could have originally been filed in

federal court.” Anderson v. American Airlines, Inc., 2 F.3d 590, 593 (5th Cir. 1993).



                                          -3-
However, the removal statute must be strictly construed because “removal

jurisdiction raises significant federalism concerns[.]” Willy v. Coastal Corp., 855 F.2d

1160, 1164 (5th Cir. 1988). Therefore, “any doubts concerning removal must be

resolved against removal and in favor of remanding the case back to state court.”

Cross v. Bankers Multiple Line Insurance Company, 810 F. Supp. 748, 750 (N.D. Tex.

1992) (Means, J.); see also Shamrock Oil & Gas Corporation v. Sheets, 313 U.S. 100,

108-09 (1941). The party seeking removal bears the burden of establishing federal

jurisdiction. Manguno v. Prudential Property and Casualty Insurance Company, 276 F.3d

720, 723 (5th Cir. 2002) (citing cases).

                  B. Tomassetti’s Removal Is Procedurally Defective

       Cheatham contends that Tomassetti’s removal is procedurally defective

because “Swift Transportation did not timely join in or consent to Mr. Tomassetti’s

Notice of Removal.” Motion at 2. 28 U.S.C. § 1446(b)(1) provides that “[t]he

notice of removal of a civil action or proceeding shall be filed within 30 days after the

receipt by the defendant, through service or otherwise, of a copy of the initial

pleading setting forth the claim for relief upon which such action or proceeding is

based . . . .”

       As a general rule, claims filed in state court against multiple defendants cannot

be removed to federal court unless all properly served defendants timely consent to

the removal. Farias v. Bexar County Board of Trustees for Mental Health Mental



                                           -4-
Retardation Services, 925 F.2d 866, 871 (5th Cir.), cert. denied, 502 U.S. 866 (1991);

see also 28 U.S.C. § 1446(b)(2)(A). While some exceptions to this unanimous

consent rule exist, “those instances where [the Fifth Circuit] has exercised its

equitable powers to permit a party to consent to removal outside of the statutorily

prescribed time frame often concern plaintiff conduct, and not untimely consent to

removal by a defendant.” Ortiz v. Young, 431 Fed. App’x. 306, 307 (5th Cir. 2011)

(per curiam), cert. denied, 565 U.S. 1234 (2012).

      Contrary to the defendants’ assertions, consent to or joinder in removal may

not be implied because Tomassetti and Swift Transportation share the same attorney.

See Manzanarez v. Liberty Mutual Fire Insurance Company, No. 19-11724, 2019 WL

4010926, at *3 (E.D. La. Aug. 26, 2019) (citing cases); see also Smith v. Union

National Life Insurance Company, 187 F. Supp.2d 635, 646 (S.D. Miss. 2001).

      In Roy v. Pointer, No. SA-20-CV-00827-XR, 2020 WL 8771384 (W.D. Tex.

Aug. 21, 2020), a case also filed against Swift Transportation, the court held as

follows.

             Only Swift removed the case by filing the Notice of
             Removal, and Swift did not provide a written consent from
             Pointer or indicate Pointer’s consent anywhere within the
             Notice of Removal. . . . Thus, Swift failed to timely provide
             written consent to removal by Pointer. It does not matter
             that Swift and Pointer were represented by the same
             counsel. Smith v. Union Nat’l Life Ins. Co., 187 F. Supp. 2d
             635, 646 (S.D. Miss. 2001) (“Nor does the joint
             representation of the removing and non-removing
             defendants by a single attorney create an implied joinder

                                          -5-
              or consent . . . .”). In response to the Motion to Remand,
              Defendants provided a signed written consent dated
              August 19, but that consent was untimely. Crowley v.
              Amica Mut. Ins. Co., No. 12-775, 2012 WL 3901629, at *3
              (E.D. La. Sept. 7, 2012) (“[C]ourts applying Getty Oil
              [Corporation v. Insurance Company of North America, 841 F.2d
              1254 (1988)] have remanded cases for lack of written
              consent when the nonmoving defendants submitted
              affidavits attesting to their consent after the 30-day period
              for removal had ended.”). Remand is required.

Id. at *1.

       Additionally, though the defendants aver that “[h]ad it not been for a clerical

error, Swift Transportation was intended to be joined in Mr. Tomassetti’s Notice of

Removal[,]” Response at 2, this omission renders the notice of removal procedurally

defective. See Smith, 187 F. Supp.2d at 644 (“The error here is substantive, not

merely mechanical.”).

       The defendants, as the parties invoking this court’s jurisdiction, have the

burden to show that removal was proper. Manguno, 276 F.3d at 723. They have

failed in that burden of proof. Because “any doubts concerning removal must be

resolved against removal and in favor of remanding the case back to state court,”

Cross, 810 F. Supp. at 750, the motion to remand is granted.

                                  III. CONCLUSION

       For the reasons stated above, Cheatham’s motion is GRANTED. This case is

REMANDED to the 101st Judicial District Court of Dallas County, Texas. The

clerk shall mail a certified copy of this order to the district clerk of Dallas County,

                                           -6-
Texas. 28 U.S.C. § 1447(c).

      SO ORDERED.

May 18, 2021.

                              ___________________________________
                              A. JOE FISH
                              Senior United States District Judge




                               -7-
